Citation Nr: 0623645	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-41 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
Diabetes Mellitus, Type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel







INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1974.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia - which, in relevant part, granted service 
connection for Diabetes Mellitus, Type 2, and assigned a 20 
percent evaluation.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


FINDING OF FACT

In June 2006, prior to promulgating a decision in this 
appeal, the Board received a statement from the veteran (on 
VA Form 21-4138) indicating he was withdrawing his appeal for 
an initial rating higher than 20 percent for Type 2 Diabetes 
Mellitus.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's appeal 
for an initial rating higher than 20 percent for Diabetes 
Mellitus, Type 2.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2006, the Board received a statement (on VA Form 21-
4138) signed by the veteran wherein he indicated that he was 
withdrawing his appeal for an initial rating higher than 20 
percent for his Type 2 Diabetes Mellitus.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  The veteran's June 
2006 statement has satisfied the requirements for withdrawal 
of his appeal.  See 38 C.F.R. § 20.204 (2005).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal as to the issue of his purported 
entitlement to an initial rating higher than 20 percent for 
Diabetes Mellitus, Type 2, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal for an initial rating higher than 20 percent for 
Diabetes Mellitus, Type 2, is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


